Citation Nr: 1403173	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a disability of the cervical spine other than a cervical spine strain.

4.  Entitlement to service connection for a disability of the thoracolumbar spine (claimed as a back and low back disability).

5.  Entitlement to service connection for bilateral pes planus. 

6.  Entitlement to an initial compensable rating for dermatitis.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1986 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for dermatitis with an initial noncompensable evaluation assigned effective October 1, 2006 and denied service connection for disabilities of the knees, middle and low back, pes planus, and a cervical spine disability other than a cervical strain.  

In August 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for disabilities of the knees, middle and low back, pes planus, and a cervical spine disability other than a cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's dermatitis manifests recurrent flare-ups of symptoms and most nearly approximates at least 5 percent, but less than 20 percent, of the exposed areas affected.  





CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but not higher, for dermatitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2007 & 2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for dermatitis was granted in the November 2006 rating decision on appeal with an initial noncompensable evaluation assigned effective October 1, 2006.  The Veteran contends that a compensable rating is warranted as her dermatitis manifests recurrent monthly flare-ups of symptoms that affect her appearance and daily activities.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected dermatitis is currently rated as noncompensably disabling under Diagnostic Code 7806 pertaining to dermatitis or eczema.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Diagnostic Code 7806 was not altered by the regulatory change in October 2008 and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating skin disabilities does not affect the adjudication of the Veteran's claim for an increased rating. 

After review of the evidence of record, the Board finds that an initial 10 percent evaluation is warranted under Diagnostic Code 7806.  This diagnostic code provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007 & 2013).  

Upon VA contract examination in May 2006, the Veteran's skin condition was found to affect 10 percent of the exposed body and 5 percent of the whole body.  Although several years later the September 2013 VA examiner found that less than 5 percent of the Veteran's total body area was affected by dermatitis, the examiner did not provide an estimate regarding the exposed area affected.  The September 2013 VA examiner also noted treatment in the last 12 months with topical corticosteroids, though the specific length of time of the treatment was not provided.  Based on the May 2006 finding regarding the extent of the Veteran's dermatitis, the more recent treatment with corticosteroids and the Veteran's statements regarding the recurrent nature of the disability, the Board finds that an initial 10 percent evaluation is warranted for the service-connected dermatitis under Diagnostic Code 7806. 

Although an initial 10 percent rating is appropriate in this case, a rating in excess of 10 percent is not warranted at any time during the claims period.  Diagnostic Code 7806 provides for a 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007 & 2013).

In this case, it is clear that the Veteran's dermatitis does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The medical and lay evidence establishes that the condition is limited to the Veteran's head and face, with hypopigmentation around the eyebrows and scalp line and scattered spots observed by the September 2013 VA examiner (who examined the Veteran during a flare-up of symptoms).  In April 2009, the Veteran also stated that her dermatitis only affected her head around the forehead, eyebrows, nose and behind the ear.  While this area of the body is highly visible, the service-connected dermatitis does not most nearly affect an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  

Furthermore, while the September 2013 VA examiner noted treatment of the condition with topical corticosteroids during the past 12 months, the record does not indicate that the treatment was required for 6 weeks or more as is provided for an increased 30 percent evaluation.  The VA examiner also found that the Veteran's dermatitis did not require any treatment other than the topical corticosteroid and did not have any systemic manifestations.  While the Veteran reported in April 2009 that she received treatment with a dermatologist, she did not respond to an August 2013 request for information to allow VA to obtain records from this provider.  Thus, the record does not establish and the Board cannot conclude that the service-connected dermatitis most nearly approximates the criteria associated with a rating in excess of 10 percent at any time during the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's dermatitis is manifested by symptoms such as monthly flares of hypopigmentation and scattered spots on the face.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record is negative for evidence that the Veteran is unemployable.  There is no medical evidence that the Veteran's dermatitis has interfered with employment, and the Veteran has not stated that she has lost any time from work or is unable to perform her duties due to the service-connected dermatitis.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected skin condition.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the November 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided proper VA examinations in May 2006 and September 2013 in response to the claim for an increased rating. 

The Board also finds that VA has complied with the August 2013 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in an August 2013 letter and asked to identify all private health care providers who had treated her skin disability.  The Veteran was also asked to submit a medical release form to allow VA to obtain records of treatment from the identified providers on her behalf.  No response to this letter was received.  The Veteran was also provided a VA examination in September 2013 to determine the current severity of her service-connected dermatitis and the examination was conducted during a flare-up of the Veteran's skin symptoms..  The case was then readjudicated in an October 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to an initial 10 percent rating, but not higher, for dermatitis is granted.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the Veteran's claims for service connection.  The Veteran was provided a VA contract examination in May 2006 to determine the nature and etiology of the claimed knee, spine, and foot disabilities.  For the reasons discussed below, the Board finds that the May 2006 examination is inadequate and a new examination is required by the duty to assist.  

The May 2006 VA contract examination report does not indicate whether the Veteran's claims file and/or service treatment records were reviewed at the time of examination.  Based purely on a physical examination, the contract examiner determined that the Veteran had no knee, back, or foot pathology to support a diagnosis except for an intermittent muscle strain of the neck.  The Board finds that failure to review or discuss the contents of the service records is significant, as they document treatment for knee, back, and foot pain on numerous occasions throughout the Veteran's more than 20 years of active service.  She was diagnosed with left patella tendonitis following complaints of knee pain in July 2005, treated with physical therapy for upper and lower back pain in October 2005, and mild symptomatic pes planus was diagnosed upon examination in November 2005.  These findings and diagnoses were all made soon before the Veteran's retirement from active service in September 2006 and within a year of the May 2006 examination.  The VA contract examiner's failure to acknowledge or discuss the in-service treatment and findings pertaining to the Veteran's claimed disabilities renders the examination inadequate and a new examination is necessary to comply with VA's duty to assist.

Additionally, the Veteran has not received notice of the disability rating and effective date elements of her claims in accordance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also finds that the Veteran should be provided another opportunity to identify the private chiropractor, primary care physician, and orthopedist referenced in the April 2009 substantive appeal.  She should also be provided medical release forms and asked to complete them to allow VA to obtain medical records from the identified doctors on her behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the disability rating and effective date elements of the claims as specified by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran and ask that she identify any private health care providers who have treated the claimed knee, spine, and foot disabilities, to include the chiropractor, primary care physician, and orthopedist referenced in the April 2009 substantive appeal.  Provide the Veteran medical release forms and specifically request that she execute them to authorize VA to obtain medical treatment records from the identified physicians.   

3.  If adequate medical release forms are provided, obtain records of treatment from the private doctors identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and request that she provide the outstanding evidence.

4.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed knee, spine, and foot disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  
All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine:

a) Whether the Veteran has current chronic disabilities of the bilateral knees, cervical spine (other than an intermittent cervical muscle strain), thoracolumbar spine, and bilateral pes planus; and if so, 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed disabilities are etiologically related to any incident of active duty service, to include multiple complaints and findings related to the knees, spine, and feet dating throughout the Veteran's active duty service.  

The Veteran was most recently diagnosed with left patella tendonitis following complaints of knee pain in July 2005, treated with physical therapy for upper and lower back pain in October 2005, and diagnosed with mild symptomatic pes planus upon examination in November 2005.  The Veteran also complained of knee, back, and foot trouble during the April 2006 retirement examination.

The examiner is requested to provide a complete rationale for any opinions expressed, based on the contents of the claims file, the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


